Citation Nr: 1755776	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for a vision disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Army from August 1972 to February 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying, among other issues, the claims currently on appeal. 

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserted that his currently diagnosed sleep apnea had its onset during service.  He submitted statements from his wife regarding his in-service symptoms, which included snoring, choking sounds, and interrupted breathing.  His wife also stated that the Veteran was told that he had sleep apnea by a physician in Fort Leavenworth, Kansas in 1985.  At the April 2017 Board hearing, the Veteran testified that his symptoms improved after he started using the CPAP (continuous positive airway pressure) machine.  

With respect to his vision disorder, the Veteran testified that he first noticed his vision problems during service in 1991 following a stroke.  He also asserted that his vision problems were caused by his service-connected hypertension.  

The Veteran has not been afforded a VA examination with respect to his claims for service connection for sleep apnea or vision disorders.  Generally, VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide examinations has been established in this case.

Additionally, the Veteran's wife stated that a physician in Fort Leavenworth, Kansas told the Veteran that he had sleep apnea in 1985, but such records are not associated with the electronic claims file.  Therefore on remand, the RO should attempt to obtain such records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the 1985 medical records mentioned by the Veteran's wife in her May 2017 statement.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history, lay statements, and the examination results, the examiner should provide a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's sleep apnea is etiologically related to service.

In providing the requested opinion, the examiner must specifically consider and discuss the statements provided by the Veteran and his wife regarding his in-service symptoms. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of his vision disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner must identify all vision disorders present during the period of the claim.  With respect to each such disorder present during the period of the claim, the examiner should state:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service.

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused by or aggravated by his service-connected disabilities, to include his hypertension and stroke.  

In providing the requested opinion, the examiner must specifically consider and discuss the Veteran's statements regarding the onset of his vision problems. 

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




